Mr. Justice Bean
delivered the opinion of the court.
It is first submitted by plaintiff that the administrator can maintain the action regardless of whether there are any beneficiaries as described under the 1910 statute. With this contention we are not in accord. There being no relatives of the deceased mentioned in the Employers’ Liability Act, General Laws of Oregon for 1911, page 16, adopted by the people in 1910, it is further contended by counsel for plaintiff that the administrator has the right to prosecute the action under Section 380, L. O. L., which provides:
“When the death of a person is caused by the wrongful act or omission of another, the personal representatives of the former may maintain an action at law therefor against the latter, for any injury done by the same act or omission. Such action shall be commenced within two years after the death, and damages therein shall not exceed $7,500.00, and the amount recovered, if any, shall be administered as other personal property of the deceased person.”
Counsel for defendant claims that as the facts alleged bring the case within the provisions of the Employers’ Liability Act and as there are none of the beneficiaries which are specified in that act, no action can be maintained.
The Employers’ Liability Act is entitled “An Act providing for the protection and safety of persons engaged in the construction, repairing, alteration, or other work, upon buildings, bridges, viaducts, tanks, stacks and other structures, or engaged in any work upon or about electrical wires, or conductors, or poles, or supports, or other electrical appliances or contrivances carrying a dangerous current of electricity; or *99about any machinery or in any dangerous occupation and extending and defining the liability of employers in any or all acts of negligence, or for injury or death of their employees, and defining who are the agents of the employer, and declaring what shall not be a defense in actions by employees against employers, and prescribing a penalty for a violation of the law.”
Section 4 thereof directs:
“If there shall be any loss of life by reason of the neglects or failures or violations of the provisions of this act by any owner, contractor, or subcontractor, or any person liable under the provisions of this act, the widow of the person so killed, his lineal heirs or adopted children, or the husband, mother, or father, as the case may be, shall have a right of action without any limit as to the amount of damages which may be awarded.”
As its title indicates the purpose of the act appears to have been to extend the liability of employers and curtail the defenses that were accorded to them previously. It does not seem to have been the contemplation of the lawmaker to take away the right of recovery already conferred by Section 380, in oases where the act does not apply. It is now settled that there can be but one recovery in such a case. A judgment under the enactment of 1910 in favor of the widow of the person killed is a bar to another action in favor of the other relatives named, and a recovery by either of the beneficiaries named therein would preclude a recovery under Section 380, L. O. L. The latter section has not been abrogated by the enactment of the Employers’ Liability Act: 2 Labatt on Master and Servant (1 ed.), § 664; 1 Dresser on Employers’ Liability, § 2, p. 20; Staats v. Twohy Bros., 61 Or. 603 (123 Pac. 909).
*100"While the question involved is presented as a new one the principle which governs was raised in a different manner and adjudicated in the case of Niemi v. Stanley Smith Lbr. Co., 77 Or. 227 (147 Pac. 532, 149 Pac. 1033). At page 235 of 77 Or. (page 1035 of 149 Pac.) of the opinion Mr. Justice Benson said:
“While there is scant authority upon the question as to whether or not the administrator can maintain the action in the event of a failure of all. the beneficiaries named in the Employers’ Liability Act, we conclude that the better view is well expressed in the case of Pittsburgh, Ft. Wayne $ Chicago Ry. Co. v. Vining’s Admr., 27 Ind. 518 (92 Am. Dec. 269), in which the court says: ‘So, also, although by the provisions of Section 27 (2 Gav. & H. St. 1862, p. 56) the action for the death of a child must be brought by the father, or in case of his death, or desertion of his family, or imprisonment, by the mother, or by the guardian for his ward, it seems clear to us that, where there was neither father, mother, nor guardian, the case, not being specially provided for, would then come within the provisions of Section 784 (page 330), and the administrator would be the proper person to sue.’ ”
It will be noticed that it is plainly alleged in the complaint that there are none of the beneficiaries named in the Employers’ Liability Act. It is therefore only necessary to add to the Niemi Case, that in the event of the wrongful death of an employee caused by the negligence of an employer engaged in a hazardous occupation, where the deceased leaves surviving him none of the beneficiaries named in the statute mentioned, and where the facts alleged constitute a cause of action for negligence independent of the liability law, then the executor or administrator can maintain an action for damages for such wrongful death under Section 380, L. O. L. Such a case should *101be tried as though the Employers’ Liability Act had never been passed, and not under the latter statute: Staats v. Twohy Bros., 61 Or. 603 (123 Pac. 909); McDaniel v. Lebanon Lumber Co., 71 Or. 15 (140 Pac. 990); McClaugherty v. Rogue Riv. Elec. Co., 73 Or. 135 (140 Pac. 64, 144 Pac. 569); Niemi v. Stanley Smith Lumber Co., 77 Or. 227 (147 Pac. 532, 149 Pac. 1033)'; Bowes v. Boston, 155 Mass. 344 (29 N. E. 633, 15 L. R. A. 365); Williams v. South etc. Ry. Co., 91 Ala. 635 (9 South. 77); Colorado Milling Co. v. Mitchell, 26 Colo. 284 (58 Pac. 28); Chiara v. Stewart Mining Co., 24 Idaho, 473 (135 Pac. 245); Hawkins v. Barber Asphalt Co. (D. C.), 202 Fed. 341.
2. While some of the complaint as worded indicates that it was the intention of the pleader to bring the case within the terms of the Employers’ Liability Act, and also that if there were any of the beneficiaries named therein to bring the action they would have a right to do so, nevertheless it seems that a case of negligence is alleged independent of the Employers’ Liability Act of 1910. It may be that the rights of the parties are to be. determined by the maritime law: Schuede v. Zenith Steamship Co. (D. C.), 216 Fed. 566. If so, the provisions of the Employers’ Liability Law, relied on by the defendant as the basis of its demurrer, are certainly not applicable.
It follows that the judgment of the Circuit Court sustaining the demurrer and dismissing the action must be reversed and the cause remanded for such further proceedings as may be deemed proper not inconsistent herewith. It is so ordered.
Reversed and Remanded.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice McCamant concur.